DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication field 1/6/2021.
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
With regard to the arguments on page 23 directed towards the previous 112 rejections,
The Examiner respectfully notes that the previous 112(b) rejection of claim 4 is repeated as applicant has not amended this claim to overcome the previously raised issue and has not put forth arguments directed towards this issue.
With regard to the arguments on pages 24-30 directed towards Mase (US 2015/0345994) in view of Mizunuma et al. (Mizunuma) (US 2014/0111193),
As to Page 25,
Applicant acknowledges that the lead lines of Mase extend in the first direction but argues that the lead lines of Mizunuma extend in two different directions.  The Examiner respectfully notes that the Mizunuma is not being relied upon for the lead lines and their direction and is instead primarily being relied upon for the bypass portion which is not required to be in the first direction.  Applicant is essentially arguing the references individually, but the Examiner respectfully notes that it is the combination of references that discloses the claim features not one a single reference. 
As to Page 26,
Applicant argues that Mase and Mizunuma are different in structure and thus render the combination inoperable.  However, applicant does not provide any evidence or explanation to support this argument.  There is no requirement that two references being combined have the same structure, and when combining a reference, the actual physical structure being taught in is not bodily incorporated into the base reference.  Instead, it is what the teaching of the secondary reference would have suggested to a person of ordinary skill in the art, and such a person would know how to implement the combination, given what the base reference discloses.  The teaching in of the features of Mizunuma, such as the bypass portion, would not render the combination inoperable because both Mase and Mizunuma discloses similar structural features and a person of ordinary skill in the art would be motivated to make the combination for the reasons stated below.  
Applicant then argues that Mizunuma teaches the opposite configuration of how the first, power supply, and second terminal line are claimed to extend.  However, the Examiner respectfully notes that Mizunuma is not being relied upon for this feature and instead it is the base reference Mase that discloses the claim features.  As such, whether or no Mizunuma does or does not disclose these features does not prevent the prior art combination from discloses the claim features.
Applicant further argues that Mase and Mizunuma are significantly different and cannot be combined.  However, the Examiner respectfully notes that whether or not the references are different does not prevent the combination as there is no requirement that the references have to be the same.  Mase discloses the argued features, and Mizunuma is only being relied upon for the missing elements such as the bypass portion, and adding this portion does not prevent the combination from disclosing the claim features.  
As to Page 27,
On this page, applicant argues what happens when the sensor of Mase is placed onto the terminal lines of Mizunuma.  However, the Examiner is not making such a combination.  Mase is the base reference, and thus the terminal lines and lead lines of Mase are still being used.  The purpose of Mizunuma is not to replace the terminal lines of Mase but rather to teach into Mase those features that Mase is missing, such as the bypass portion.  As such, the combination shown on this page is not being made as argued.  Applicant does not argue the actual combination, and the actual combination made below and previously does not render the combination inoperable, and applicant has not presented any arguments directed towards the combination made below as it does not address the actual features taught into Mase.  As such, the Examiner respectfully disagrees with applicant.
As to Pages 28-30,
Applicant argues that Mizunuma does not disclose the bypass portion being connected to a bypass connection portion positioned in the second direction of the second axis with respect to the second connection portion of the second terminal line.  The Examiner respectfully disagrees.

    PNG
    media_image1.png
    917
    721
    media_image1.png
    Greyscale

Any part of the bypass terminal (50) can be selected to be the bypass connection portion, and such a portion can be what is shown above or a portion that extends in the left/right direction that is physically along the extending direction of the bypass portion.  This bypass connection portion is positioned in the second direction of the second axis with respect to the second connection portion.  Note that the phrase “with respect to the second connection portion” only requires that the bypass connection portion’s portion be definable with respect to the second connection portion, but any direction can be defined with respect to the second axis as such a phrase do not limit how the bypass connection portion is positioned.
Applicant then argues that Mizunuma does not disclose the end portion of the bypass terminal line is arranged adjacently to motor connector terminals of the motor terminal lines.  The Examiner respectfully disagrees. As can be seen in the above figure, an end portion of bypass terminal line (50) is adjacent to motor terminals (95) and (96) as it is near these terminals.  As such, Mizunuma does disclose the above argued claim feature.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
As to Claims 1, 4, 14, and 15,
The phrase “a ground terminal line including a ground connection portion, which is electrically connectable to the ground lead line, and a bypass portion which extends in a second direction of a second axis from the surface of the sealing portion” on lines 7-9 of page 2 of claim 1, on the second to last line of page 2 to the first line of page 3 of claim 4, on lines 8-9 of page 2 of claim 14, and lines 17-18 of page 2 of claim 15 introduces new matter.  Applicant is now reciting that the bypass portion extends in a second direction of a second axis from the surface of the sealing portion, and is therefore reciting that the bypass portion is extending from the surface of the sealing portion.  However, the bypass portion is not originally disclosed to extend from the sealing portion because any extension of the bypass portion does not being at the sealing portion.  The definition of “from” is “used to specify a starting point in spatial movement” per https://www.dictionary.com/browse/from, but the bypass portion, such as bypass portion (222) of Figure 2 does not reasonably extend from a starting point that begins at the surface of the sealing portion.  As such, the above phrase introduces new matter.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that the bypass portion extends in a second direction of an axis that is parallel a surface of the sealing portion.  
As to Claim 3,
The phrase “wherein the capacitor is placed along a short direction of the housing in which the housing is shorter in length than any other direction perpendicular to the short 
As to Claim 10,
The phrase “the bypass portion extends in a direction opposite from the first direction” on line 2 introduces new matter.  As seen in Figure 2, the bypass portion is element (222).  The longitudinal portion of the bypass portion, which is what, as best understood, applicant is referencing with the above phrase, extends in a direction that is different than the first direction which is along the x-direction.  However, the bypass portion is not originally disclosed or shown to extend in a direction opposite to the first direction.   Paragraph [0061] of the published application for example explains that “The bypass portion 222 is formed so as to extend in the y-direction, which is "the direction different from the first direction.” As such, the bypass portion is originally disclosed to extend in the y-direction, but the y-direction is not a direction that is opposite the x-direction as it is perpendicular to the x-direction. As such, this phrase introduces 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 4 and 15,
The phrase “the method comprising: integrally forming, in a terminal original form forming process, as an original form of a sensor terminal, a portion that is to become the first connection portion of the first terminal line, a portion that is to become the ground connection portion of the ground terminal line, a portion that is to become the power supply connection portion of the power supply terminal line, a portion that is to become the second connection portion of the second terminal line, a portion that is to become the bypass terminal line, and a die bar, such that the die bar is connected to, on a side of the portion that is to become the ground connection portion in the first direction, the portion that is to become the first connection portion, the portion that is to become the ground connection portion, the portion that is to become the power supply connection portion, the portion that is to become the second connection portion, and the portion that is to become the bypass terminal line; and cutting off, in a cutting process 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9, 10, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2015/0345994) in view of Mizunuma et al. (Mizunuma) (US 2014/0111193).
As to Claims 1, 4, and 10,

    PNG
    media_image2.png
    922
    809
    media_image2.png
    Greyscale

Mase discloses a position detecting device configured to detect a position of a detection target, the position detecting device comprising: an IC package (14) including a first magnetic detection element configured to output a signal that depends on a first component of an ambient magnetic field or a strength of the first component (Paragraph [0036]), a second magnetic 
Mase does not disclose a ground terminal line including a bypass portion, which extends in a second direction of a second axis from the surface of the sealing portion, the bypass portion being connected to an end of the ground connection portion in the first direction and the bypass portion extends in a direction opposite from the first direction, a bypass terminal line positioned on an opposite side of the ground terminal line across the first terminal line or the second terminal line and connected to the bypass portion; wherein in the connector portion, wherein in the connector portion, other end portions of the motor terminal line, an end portion of the bypass terminal line opposite to a side connected to the bypass portion, an end portion of the second terminal line opposite to the second connection portion, an end portion of the power supply terminal line opposite to the power supply connection portion, and an end portion of the first terminal line opposite to the first connection portion are placed in this order, integrally forming, in a terminal original form forming process, as an original form of a sensor terminal a portion that is to become the bypass terminal line, the die bar is connected to the portion that is to become the bypass terminal line.
Mizunuma discloses a ground terminal line (51),(52),(54)  including a bypass portion (54), which extends in a second direction of a second axis from the surface of the sealing portion and the bypass portion extends in a direction opposite from the first direction (Figure 3 / note the first direction is into the page and note the bypass portion has an extension that extends opposite to the first direction), the bypass portion being connected to an end of the ground connection portion in a direction in a plane parallel of the ground connection portion), a bypass terminal line (50) positioned on an opposite side of the ground terminal line across the first terminal line or the second terminal line and connected to the bypass portion (Figure 3 / note the part of line (50) near connector (84) that, from this location, is positioned opposite the ground terminal line across at least the second terminal line connected to (72)); wherein in the connector portion (84), other end portions (95),(96) of the motor terminal line, an end portion (53) of the bypass terminal line opposite to a side connected to the bypass portion, an end portion (72) of the second terminal line opposite to the second connection portion, an end portion  (43) of the power supply terminal line opposite to the power supply connection portion, and an end portion (62) of the first terminal line opposite to the first connection portion are placed in this order (Figure 3), (Paragraphs [0027], [0033]-[0038], [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mase to include a ground terminal line including a bypass portion, which extends in a second direction of a second axis from the surface of the sealing portion the bypass portion extends in a direction opposite from the first direction, the bypass portion being connected to an end of the ground connection portion in the first direction, a bypass terminal line positioned on an opposite side of the ground terminal line across the first terminal line or the second terminal line and connected to the bypass portion; wherein in the connector portion, 
(Note that in the combination, the bypass portion will be connected to an end of the ground connection portion in the first direction because the first direction in Mase is in the direction alone the terminals (44) and lead lines (32).  Also note that in the combination the prior art disclose the integral forming and forming of the bypass terminal line as Mase discloses how every line is formed, and adding the bypass terminal line in the combination would cause this line to also be formed in the same manner as the other lines.)
As to Claim 9,
Mase discloses the first connection portion, the ground connection portion, the power supply connection portion, and the second connection portion are position at the same flat plane (Figure 3), (see above figure / note that each of the above connection portions all exist in the same plane which is defined to be flat).
As to Claim 11,
Mase discloses the first direction of the first axis includes a negative direction of the first axis (Figure 3 / note the axis that the lead lines extend along can be considered and defined to be a negative axis direction).
As to Claim 12,
Mase discloses the first direction of the first axis includes a negative direction of an x-axis from the surface of the sealing portion (Figure 3 / note the axis that the lead lines extend along can be considered and defined to be a negative axis direction of an X-axis).
(Note: While Figure 3 of Mase shows three axes, the prior art is not limited to this interpretation as axes are not physical objects and any set of axis can be defined in Figure 3, including one where the lead lines extend along an X axis instead of a Y axis.  Changing the axes does not cause any change to the structural features of Mase.)
As to Claim 13,
Mase discloses the direction opposite to the first direction of the first axis includes a positive direction of an x-axis from the surface of the sealing portion (Figure 3 / the terminal lines can be stated to extend in the positive x direction as claimed).
(Note: While Figure 3 of Mase shows three axes, the prior art is not limited to this interpretation as axes are not physical objects and any set of axis can be defined in Figure 3, 
As to Claims 14 and 15,

    PNG
    media_image1.png
    917
    721
    media_image1.png
    Greyscale

Mase discloses a position detecting device configured to detect a position of a detection target, the position detecting device comprising: an IC package (14) including a first magnetic detection element configured to output a signal that depends on a first component of an ambient magnetic field or a strength of the first component (Paragraph [0036]), a second magnetic detection element configured to output a signal that depends on a second component of the ambient magnetic field different from the first component or a strength of the second component (Paragraph [0036] / note both the first and second detection elements are capable of detecting different components of a magnetic field, and further that the two components can be considered to be components or portions of the magnetic field at different locations and where those different locations are where the detection elements are located), a sealing portion (30) in which the first magnetic detection element and the second magnetic detection element are sealed (Paragraph [0036] / note molded), a first lead line that projects in a first direction of a first action from a surface of the sealing portion to output therethrough a first signal output by the first magnetic detection element to an outside (Paragraph [0045]), (see above figure), a ground lead line that projects in the first direction of the first axis from a surface of the sealing portion to cause a current that has flowed through the first magnetic detection element and the second magnetic detection element to flow therethrough to a ground (Paragraph [0045]), (see above figure), a power supply lead line that projects in the first direction of the first axis from the surface of the sealing portion to cause a current to flow therethrough toward the first magnetic detection element and the second magnetic detection element (Paragraph [0045]), (see above figure), and a second lead line that projects in the first direction of the first axis from the surface of the sealing portion to output therethrough a second signal output by the second magnetic detection element to the outside (Paragraph [0045]), (see above figure), the ground lead line and 
Mase does not disclose a ground terminal line including a bypass portion, which extends in a second direction of a second axis from the surface of the sealing portion, the bypass portion being connected to an end of the ground connection portion in the first direction and the bypass portion extends in a direction opposite from the first direction, a bypass terminal line positioned on an opposite side of the ground terminal line across the first terminal line or the second terminal line and connected to the bypass portion; wherein in the connector portion, wherein in the connector portion, other end portions of the motor terminal line, an end portion of the bypass terminal line opposite to a side connected to the bypass portion, an end portion of the second terminal line opposite to the second connection portion, an end portion of the power supply terminal line opposite to the power supply connection portion, and an end portion of the first 
Mizunuma discloses a ground terminal line (51),(52),(54)  including a bypass portion (54), which extends in a second direction of a second axis from the surface of the sealing portion and the bypass portion extends in a direction opposite from the first direction (Figure 3 / note the first direction is into the page and note the bypass portion has an extension that extends opposite to the first direction), the bypass portion being connected to an end of the ground connection portion in a direction in a plane parallel of the ground connection portion), a bypass terminal line (50) positioned on an opposite side of the ground terminal line across the first terminal line or the second terminal line and connected to the bypass portion (Figure 3 / note the part of line (50) near connector (84) that, from this location, is positioned opposite the ground terminal line across at least the second terminal line connected to (72)); wherein in the connector portion (84), other end portions (the portions of the terminals that connect to (95),(96)) of the motor terminal line, an end portion (53) of the bypass terminal line opposite to a side connected to the bypass portion, an end portion (72) of the second terminal line opposite to the second connection portion, an end portion  (43) of the power supply terminal line opposite to the power supply connection portion, and an end portion (62) of the first terminal line opposite to the first 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mase to include a ground terminal line including a bypass portion, which extends in a second direction of a second axis from the surface of the sealing portion the bypass portion extends in a direction opposite from the first direction, the bypass portion being connected to an end of the ground connection portion in the first direction, a bypass terminal line positioned on an opposite side of the ground terminal line across the first terminal line or the second terminal line and connected to the bypass portion; wherein in the connector portion, wherein in the connector portion, other end portions of the motor terminal line, an end portion of the bypass terminal line opposite to a side connected to the bypass portion, an end portion of the second terminal line opposite to the second connection portion, an end portion of the power supply terminal line opposite to the power supply connection portion, and an end portion of the 
(Note that in the combination, the bypass portion will be connected to an end of the ground connection portion in the first direction because the first direction in Mase is in the direction alone the terminals (44) and lead lines (32).  Also note that in the combination the prior art disclose the integral forming and forming of the bypass terminal line as Mase discloses how 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2015/0345994) in view of Mizunuma et al. (Mizunuma) (US 2014/0111193) as applied to claim 1 and in further view of Vig et al. (Vig) (US 2013/0249544).
As to Claim 2,
Mase in view of Mizunuma does not disclose a capacitor electrically connecting at least one of the first terminal line, the power supply terminal line, or the second terminal line to the bypass portion.
Vig discloses a capacitor electrically connecting at least one of the first terminal line, the power supply terminal line, or the second terminal line to the ground pin (Paragraph [0083]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mase in view of Mizunuma to include a capacitor electrically connecting at least one of the first terminal line, the power supply terminal line, or the second terminal line to the bypass portion given the above disclosure and teaching of Vig in order to advantageously reduce EMC, ESD or address other electrical issues with the sensor (Paragraph [0082]).
(Note that the ground terminal includes the bypass portion, and thus in the combination the prior art would disclose the claim features).
As to Claim 3,
Mase in view of Mizunuma and Vig discloses a housing (10) supporting the first terminal line, the ground terminal line, the power supply terminal line, the second terminal line, and the bypass terminal line, wherein the capacitor is placed along a short direction of the housing wherein the capacitor is placed along a short direction of the housing in which the housing is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858